POLYOLEFIN MICROPOROUS MEMBRANE, SEPARATOR FOR ELECTRICITY STORAGE DEVICES, AND ELECTRICITY STORAGE DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, Claims 20-22 and 24-35 in the reply filed on 5/28/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/2020 and 4/6/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inorganic coating layer” or  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-32, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ameyama et al. (JP 2009-266808 A).
Regarding claims 20-22, 24-27, 32, 34, and 35, Ameyama et al. teach a microporous membrane comprising a polyolefin resin (Abstract discloses a polyolefin separator for electrical storage devices.) and inorganic particles (Paragraph 0015), wherein the inorganic particles have a primary particle diameter of 100 nm or less (Paragraph 0015 discloses 1-100 nm particle diameter.), the content of the inorganic particles is 10% by weight or more and less than 40% by weight based on the weight of the microporous membrane (Paragraph 0018 discloses 5-60% by mass.). However, Ameyama et al. do not teach a retention time at 145°C is more than 1 second and less than 300 seconds in the following thermal behavior evaluation (2) of the microporous membrane:
thermal behavior evaluation (2) whereby under a condition of an initial load of 0.0098 N (1.0 gf), thermomechanical analysis (TMA) of the microporous membrane is carried out by increasing a temperature of the microporous membrane from 30°C to 145°C at a rate of 10°C /minute in a constant length mode, and subsequently holding at 145°C for 10 minutes, provided that in the thermomechanical analysis (TMA), the time after reaching 145°C until a shrinkage stress of the microporous membrane falls less than 0.0098 N (1.0 gf) is regarded as a retention time at 145°C, a moment of the shrinkage stress being less than 0.0098 N (1.0 gf) is regarded as breakage of the microporous membrane, and the retention time at 145°C is used as an index for the thermal behavior evaluation (2).
Further, Ameyama do not teach a kinetic coefficient of friction, air permeability, thermal shrinkage in TD, Rmelt/R35 or Rmelt +10/R35 as disclosed in claims 21, 22, and 24-27.
Ameyama et al. teach a method of making the polyolefin microporous membrane that is identical to the Applicants as highlighted in the table below:
Step
Applicant (PG-PUB ¶0053)
Ameyama (¶0019)
A
Extruding of melt-kneading resin comp
Kneading resin/inorganic particles/plasticizer
B
Molding
Molding
C
Primary stretching
Biaxial stretching
D
Extracting
Extracting
E
Secondary stretching with heat treatment
Heat treatment with stretching in width direction

MPEP 2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 28, Ameyama et al. teach the microporous membrane according to claim 20, wherein the polyolefin resin is polyethylene or a mixture of polyethylene and polypropylene (Paragraph 0011 discloses polyethylene.)
Regarding claim 29, Ameyama et al. teach the microporous membrane according to claim 20, wherein the polyolefin resin contains at least one selected from the group consisting of: polyethylene having a viscosity-average molecular weight of less than 1,000,000 and
ultrahigh molecular weight polyethylene having a viscosity-average molecular weight of 1,000,000 or more (Paragraph 0012 discloses preferably polyethylene with a molecular weight of 3,000,000 or less.) and a density of 0.942g /cm3 or less (Paragraph 0010 discloses low density polyethylene which has a density of 0.91-0.94 g/cm3.).
Regarding claim 30, Ameyama et al. teach the microporous membrane according to claim 29, containing polypropylene as a polyolefin resin (Paragraph 0011)
Regarding claim 31, Ameyama et al. teach the microporous membrane according to claim 20, wherein a primary particle diameter of the inorganic particles is greater than 7 nm (Paragraph 0015 discloses 1-100 nm particle diameter.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ameyama et al. (JP 2009-266808 A) as applied to claim 20 above, and further in view of Honda (US 2015/0372277 A1).
Regarding claim 33, Ameyama et al. teach the separator for electricity storage devices according to claim 32. However, they do not teach an inorganic coating layer or an adhesive layer which is disposed on at least one side of the microporous membrane.
Honda et al. teach a separator comprising a porous base material containing a thermoplastic resin and a porous layer containing inorganic filler on the surface (Claim 1). Further, an adhesive porous layer containing PVDF resin is provided on one or both surfaces of the composite membrane (Claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ameyama with Honda in order to improve ionic permeability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729